Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a machine-learning accelerator, machine learning hardware accelerator scheduler in claims 1-4
a first signal-processing engine a second signal-processing engine, clear channel assessment block and a machine learning accelerator in claim 5-10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Clear Channel assessment block,[0020] discusses a clear channel assessment block but it isn’t shown in the figures (examiner notes clear channel assessment engine 110)). Furthermore, a first signal-processing engine a second signal-processing engine, clear channel assessment block and a machine-learning accelerator, machine learning hardware accelerator scheduler there is not disclosure whether these are hardware, software, or a combination. Examiner notes fig. 1 but it is hard to tell what is hardware is and what is 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The clear channel assessment block, it is not clear whether this is hardware, software or some combination but appears as a black box. Furthermore, a first signal-processing engine a second signal-processing engine, clear channel assessment block and a machine-learning accelerator, machine learning hardware accelerator scheduler there is not disclosure whether these are hardware, software, or a combination. Examiner notes fig. 1 but it is hard to tell what is hardware is and what is software. Examiner understands a receiver (RX1) to be hardware but examiner understands an accelerator to be hardware or software program.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochanov et al (2016/0259037), hereinafter, Mochanov, in view of Agrawal et al (2019/0171935) hereinafter, Argrawal, in view of Lien et al (20160320853), hereinafter, Lien.

In regards to claim 1, Molchanov teaches a gesture recognition system having machine-learning accelerator comprising (abstract): 
a Frequency modulated continuous waveform radar system comprising ([0011, 0046])):
a transmitter for transmitting signal to an object [0048]; and at least one receiver for receiving the signal reflected by the object [0048];

    PNG
    media_image1.png
    573
    741
    media_image1.png
    Greyscale

a machine-learning accelerator [0057 (fig. 1 (102)) configured to receive processed output from the at least one receiver and form frames fed for inference [0087-0091] (fig. 5 504-514) (fig. 9 frame) to a deep neural network realized with a hardware processor array for gesture recognition [0066,0090]; and
a memory comprising a (fig. 18 (1815) [139])
Mochanov fails to see a memory comprising a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by training another deep neural network on a remote server to recognize mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4.
However, Agrawal teaches a machine-learning accelerator [0054-0055] a memory comprising a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by training another deep neural network.  (fig. 3 310-318) (fig. 4 (400-460) [0019-0036] Agrawal
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mochanov to further include a memory comprising a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by training another deep neural network as taught by Agrawal in order to provide a to robust residual gradient compression schemes for deep machine learning applications. [0001-0002].
	Mochanov and Agrawal fail to expressly teach to recognize mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4.
	However, Lien teaches mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4.(This document describes techniques for radio frequency (RF) based micro-motion tracking.  These techniques enable even millimeter-scale hand motions to be tracked.  To do so, radar signals are used from radar systems that, with 

    PNG
    media_image2.png
    870
    498
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mochanov and Agrawal to include mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4 as taught by Lien in order to determine mirco-motion [002-004]

In regards to claim 11, Molchanov teaches a method of gesture recognition comprising: transmitting a predetermined frequency spectrum signal to an object;
receiving a reflected signal reflected by the object (fig.1 Tx and rx [0048-0055]);
	a machine-learning accelerator receiving a processed reflected signal and forming frames fed for inference to a deep neural network realized with a hardware processor array for gesture recognition [0087-0091] (fig. 5 504-514) (fig. 9 frame);
storing, in a memory [139]

However, Agrawal teaches a machine-learning accelerator [0054-0055] a memory comprising a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by training another deep neural network.  (fig. 3 310-318) (fig. 4 (400-460) [0019-0036] Agrawal
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mochanov to further include a memory comprising a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by training another deep neural network as taught by Agrawal in order to provide a to robust residual gradient compression schemes for deep machine learning applications. [0001-0002].
	Mochanov and Agrawal fail to expressly teach to recognize mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4.
	However, Lien teaches mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4.(This document describes techniques for radio frequency (RF) based micro-motion tracking.  These techniques enable even millimeter-scale hand motions to be tracked.  To do so, radar signals are used from radar systems that, with conventional techniques, would only permit resolutions of a centimeter or more.). 

    PNG
    media_image2.png
    870
    498
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Mochanov and Agrawal to include mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4 as taught by Lien in order to determine mirco-motion [002-004] Lien
		Therefore, Mochanov and Agrawal in view of Lien teaches a set of compressed weights utilized by the deep neural network during the inference, the set of compressed weights generated by a remote server to recognize mini-gestures or micro-gestures of at least one of FIG.2, FIG.3, and FIG.4; and utilizing recognized gestures to control an application program. [0087-0091] (fig. 5 504-514) (fig. 9 frame); (fig. 3 310-318) (fig. 4 (400-460) [0019-0036] Agrawal  (fig. 6 (thumb and finger roll) [0012, 0031-0035]


In regards to claim 2, Mochanov and Agrawal in view of Lien teaches the gesture recognition system of claim 1 further comprising a machine learning hardware accelerator scheduler configured to act as an interface between the hardware processor array and a 
In regards to claim 12, Mochanov and Agrawal in view of Lien teaches method of claim 11 further comprising utilizing a machine learning hardware accelerator scheduler configured to act as an interface between the hardware processor array and a microcontroller unit. (fig. 1 (106, 102, 110 and 108) Molchanov in view of  (fig. 3 310-318) (fig. 4 (400-460) [0019-0036] Agrawal .
Allowable Subject Matter
Claims, with respect to art rejections, 3-4, 6-10, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 would be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694